Citation Nr: 1342751	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD) and costochondritis, previously claimed as chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to January 1988 and from October 1990 to April 1991, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge in March 2010.  A transcript of the proceeding is associated with the claims file.

In November 2002, the Veteran submitted a claim of entitlement to service connection for "chest pain," which was ultimately evaluated as inflammation of the substernum or costochondritis.  After this claim was denied in a September 2003 rating decision, the Veteran perfected an appeal.  In September 2007, the Board denied the claim.  In July 2008, the Veteran submitted a claim to reopen.  In October 2012, the claim was reopened based on evidence of a diagnosis of coronary artery disease.  The claim was remanded by the Board to obtain a VA examination.  In November 2012, the VA examiner reviewed the claims file and provided an opinion supported by an adequate rationale.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 


FINDINGS OF FACTS

1.  Medical records do not demonstrate complaints of, treatment for or diagnosis of any heart disorder during the Veteran's period of active military service or within one year thereafter.

2.  A heart disorder, to include CAD and costochondritis, has not been shown to be causally or etiologically related to the Veteran's active service. 

CONCLUSION OF LAW

A heart disorder, to include CAD and costochondritis, was not incurred in active military service, nor can it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In July 2008, the Veteran filed to reopen his claim.  A notice letter was sent in July 2008.  Ultimately, in October 2012, the Board granted the claim to reopen following a remand in February 2011 to ensure the RO provided the Veteran with an adequate notice letter that complied with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) pertaining to claims to reopen.  In response to the remand, the RO sent a letter in March 2011 and a "corrective" letter in October 2011.  Although both stated an incorrect reason for why the claim was previously denied in 2003, the Board finds that the letter sent in July 2008, along with the March 2011 and October 2011 letters, informed the Veteran of what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  The Board therefore concludes that adequate notice was provided such that there is no prejudice to the Veteran in addressing the merits of his appeal.

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In this case, the RO associated the Veteran's service treatment records (STRs), post-service VA treatment records and all available private treatment records with the claims file.  

The Board remanded the claim in October 2012 for a VA examination.  At the November 2012 examination, the examiner reviewed the claims file and provided a detailed opinion regarding the etiology of the Veteran's heart concerns and his coronary artery disease .  The Board finds the rationale for the opinion was adequate as it provides sufficient detail so the Board can perform a fully informed evaluation of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered in active service; and (3) competent evidence of a nexus or connection between the disease or injury in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection for certain chronic diseases, including arteriosclerosis, of which arteriosclerotic heart disease or CAD is a type, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see Atherosclerosis, Arteriosclerosis and Heart Surgery by Jennifer Heisler, RN, Updated August 14, 2011, in About.com/Surgery (Arteriosclerosis is hardening of the arteries; arteriosclerotic heart disease or CAD is hardening of the coronary arteries).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

Here, there is no notation of a chronic condition or symptoms of a chronic condition during service.  The first notation of chest pain is in a health evaluation dated November 1992, a year and 7 months after separation from active duty.  The Veteran's CAD was not diagnosed until 2007.  Because symptoms were not noted in service and the Veteran's CAD did not manifest to a degree of 10 percent or more within one year of separation from active duty, service connection cannot be presumed.  Service connection may nevertheless be established by evidence of a nexus or connection between the Veteran's CAD and a disease or injury incurred during active service.

Certain regulations benefit Persian Gulf War veterans who served in the Southeast Asia Theater of Operations and suffered symptoms of undiagnosed or unexplained multisymptom illnesses.  See 38 C.F.R. § 3.317.  Service records indicate the Veteran was in-theater between January and February 1991.  Notably, the Board considered the provisions of 38 C.F.R. § 3.317 in a September 2007 decision when it denied the Veteran's claim regarding inflammation of the substernum, claimed as chest pain.  The 2007 decision is final as the Veteran did not appeal.  In addition, the claim was reopened based on new evidence of a diagnosis.  Thus, the Board need not consider this regulation further in resolving the present claim.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Here, the Veteran contends that onset of chest pain began while at Fort Hood in 1990, but he did not seek medical treatment at that time.  The Veteran's STRs are negative for complaints of chest pain, and no abnormality of the heart or lungs was noted during service.  The Veteran's period of active duty ended in April 1991.

During the Veteran's time with the Army Reserve, he underwent periodic health examinations.  On a November 1992 report, frequent chest pain was noted that lasted 20 to 40 minutes and was relieved by lying down.  During a May 1994 physical examination, an electrocardiogram revealed flipped T-waves.  Further, during the examination and immediately after undergoing pulmonary function testing, the Veteran complained of substernal chest pain.  The Veteran was then taken to a hospital.  He indicated he had a chest cold and felt that his chest pain might be secondary to the cold.  Ultimately, a myocardial infarction was ruled out, and the diagnosis was atypical chest pain.  During a subsequent VA examination, the Veteran exhibited no symptoms of heart disease, and an examination of his cardiovascular system was normal.  That same year the Veteran was diagnosed with diabetes mellitus.  In April 2001, VA outpatient treatment records noted an abnormal electrocardiogram.  The examiner stated: "Less than ideal inspiratory result, but no acute disease."  A May 2001 electrocardiogram indicated transverse cardiac diameter was within normal limits and the lungs were clear.  No diagnosis was made.  A follow-up examination in May 2001 indicated that the Veteran had developed tachycardia.  In 2007, the Veteran was diagnosed with CAD and underwent a coronary artery bypass graft in August of that year.  Following this graft, the Veteran denied experiencing further chest pain, suggesting that the graft served to resolve it.  

At a November 2012 VA examination, the examiner reviewed the claims file and found no evidence of costochondritis or chest pain during service.  The Veteran stated to the examiner that costochondritis occurred after separation from active duty.  The examiner noted the complaint of chest pain in November 1992, although no diagnosis was given at that time.  The examiner determined that the pain was "not described as typical angina which is evidence against cardiac etiology."  He concluded that it was less likely than not that costochondritis was incurred in or was caused by the Veteran's service.  

In regard to the Veteran's CAD, the examiner stated, 

Coronary artery disease takes several years to develop and this would correlate with risk factors of hypertension and [diabetes mellitus] dating back several years with date of symptomatic coronary disease long after exit from the military and correlating with risk factor duration.  If he had heart disease in the military, he would have demonstrated progressively symptomatic coronary symptoms long before diagnosis in 2007 with likely progressive symptoms over a very short period of time.  

The examiner, upon consideration of the medical evidence including electrocardiograms taken in 1994, 2001 and 2007, determined that the evidence was against a finding that a heart disorder was incurred in or was caused by a disease or injury in military service as opposed to being more likely caused by other factors.  

Although the Veteran is competent to describe symptoms of chest pain throughout life, including during service, whether the symptoms the Veteran experienced in service or following service are related to his current disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Likewise, the Veteran in this case does not have the medical expertise required to determine whether his CAD was initially manifested by chest pain in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, chest pain can have many causes, and medical testing and expertise are needed to determine etiology.  Thus, the Board finds that the Veteran is not competent to render a medical opinion on the onset and etiology of his current disability, and therefore, the VA examiner's medical opinion must be afforded more probative weight.

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for a heart disorder, to include CAD and costochrondritis, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for a heart disorder, to include coronary artery disease and costochondritis, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


